IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,512-01


EX PARTE RONNIE JOE NEAL





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 2005-CR-0698-W1 IN THE 226TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  

O R D E R


	In May 2006, a jury convicted applicant of the offense of capital murder, and the
trial court set his punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Neal v. State, 256 S.W.3d 264 (Tex. Crim. App. 2008).  In
June 2009, applicant filed his initial application for writ of habeas corpus in the trial court
pursuant to Texas Code of Criminal Procedure Article 11.071.
	Applicant has now died.  We therefore dismiss this application.
	IT IS SO ORDERED THIS THE 12TH  DAY OF JANUARY, 2011.
Do Not Publish